CAPOTOSTO, J.
Action for malicious arrest. Verdict for the plaintiff for 8518. Motion for new trial by the defendant on the grounds that the verdict is against the evidence and that it fails to do justice between the parties.
The personal relations between the plaintiff and defendant with reference to two notes, a release and certain legal proceedings in regard thereto were fully presented to the jury by the respective sides. Without going into details, the Court takes this opportunity to say that it did not believe the defendant at the trial and has no reason to change its mind now. His deviation from truth and sincerity, evidenced not only by what he said but also by his demeanor while testifying, impressed the Court to such a degree that it called a recess and notified his attorney to warn him to be careful in what he said unless he desired attention from the Attorney General’s department. Even though the witness stand with its solemn oath will never make angels out of human beings, yet there are limits beyond which one should not go with impunity. The jury in this case was not fooled any more than the Court was. Its verdict is fair and does real justice between the parties.
Motion for new trial denied.